DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

    PNG
    media_image1.png
    530
    726
    media_image1.png
    Greyscale

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2007/0164322) in view of Sirinivasan (US 2013/0056793).
(Claim 18) Smith et al. teach a method comprising:
depositing a first buffer layer (not shown, paragraph 51) over a substrate (10);
depositing a first III-V compound layer (20, paragraph 51) over the first buffer layer;
depositing a second III-V compound layer (22, paragraph 52) over the first III-V compound layer;
forming a source/drain region (paragraph 93),
depositing a passivation layer (24/33, paragraph 74) over the second III-V compound layer (22); and
forming a contact (fig. 15 #30, paragraph 91) extending from above a topmost surface of the passivation layer (24/33) through the passivation layer to below a bottommost (implanted source/drain regions in the barrier layer 22, paragraph 93) surface of the passivation layer,
wherein the contact (30) is electrically connected to the source/drain region (paragraph 93).
Smith et al. lack: 
wherein forming the source/drain region comprises doping the first III-V compound layer and the second III-V compound layer with a group V species.
However, Srinivasan teaches wherein forming the source/drain region comprises doping (paragraph 37) the first III-V compound layer and the second III-V compound layer (epitaxially grown multilayer paragraph 35, spans the entire thickness paragraph 38) with a group V species or the benefit of preventing loss of group V elements in the group III-V compound layer during a subsequent annealing process (paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of preventing loss of group V elements in the group III-V compound layer. 
 (Claim 19) Smith et al. teach wherein an interface between the contact (30) and the source/drain region (30) is below a topmost surface of the second III-V compound layer (22, implanted source/drain regions in the barrier layer 22, paragraph 93).
(Claim 20) Smith et al. lack:
wherein forming the source/drain region further comprises doping the first III-V compound layer and the second III-V compound layer with n-type dopants or p-type dopants, and wherein a ratio of the n-type dopants or p-type dopants to the group V species ranges from 1,000:1 to 10:1.
However, Srinivasan teaches wherein forming the source/drain region further comprises doping the first III-V compound layer and the second III-V compound layer with n-type dopants or p-type dopants, and wherein a ratio of the n-type dopants or p-type dopants to the group V species ranges from 1,000:1 to 10:1 (paragraphs 36, 38) for the benefit of preventing loss of group V elements in the group III-V compound layer (paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the references for the benefit of preventing loss of group V elements in the group III-V compound layer. Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 (I).

Response to Arguments
Applicant’s arguments with respect to claims 18 – 20 filed on June 20, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Applicant’s claims 1 – 17 are allowable, because prior art does not render obvious:
(Claim 1) the second III-V compound layer having a higher bandgap than the first III-V compound layer;
wherein a region of the source/drain region below a bottommost surface of the second III-V compound layer comprises the group V species.
(Claim 11) wherein defining the source/drain region comprises implanting first dopants into the first III-V compound layer and the second III-V compound layer, and
wherein a topmost surface of source/drain region is below a topmost surface of the second III-V compound layer; and
forming a source/drain contact extending to the topmost surface of the source/drain region that is below the topmost surface of the second III-V compound layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
July 5, 2022